In re State of Louisiana; — Plaintiff(s);: applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “I”, No. 394-150; to the Court of Appeal, Fourth Circuit, No. 98KW-2249.
Stay order recalled. Writ granted. The judgment of the trial court suppressing the evidence is reversed. The motion to suppress is denied. California v. Hodari D., 499 U.S. 621, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991); State v. Tucker, 626 So.2d 707 (La.1993). The case is remanded to the trial court for further proceedings.
CALOGERO, C.J., would grant and remand to the court of appeal.
KNOLL, J., not on panel.